DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-8 have been examined in this application. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 05/20/2021.
Drawings
The drawing objections made in the Non-Final on 02/03/2021 are withdrawn in light of the replacement drawing sheets filed on 05/20/2021.
Specification
The specification objections made in the Non-Final on 02/03/2021 are withdrawn in light of the amendments to the specification filed on 05/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “closely approximates" in claim 1 user’s back/front of head AND user’s neck/chin) is a relative term which renders the claim indefinite.  The term “closely approximates" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is not . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  Jeoung (KR 101882615). 
In regards to Claim 1, Jeoung teaches: A pillow for preventing or reducing formation of wrinkles in a user's face (Para 0009), the pillow comprising: a pillow body (100/101 - Fig. 2) designed to support and partially wrap around a user's head (Para 0002), the pillow body comprising: a bottom portion (102 - Para 0054) designed to be positioned against a back of the user's head; a pair of head sidewalls (103 - Para 0054) extending upward from the bottom portion proximate to a first edge of the bottom portion (Fig. 2), each head sidewall of the pair of sidewalls having a height that closely approximates a distance between a back of a user's head and a front of the user's head (see annotated Figure 2 below), wherein the pair of head sidewalls is configured to hug an upper portion of the user's head (see annotated Figure 2 below AND note below); a pair of neck side walls (104 - Para 0054) extending upward from the bottom see annotated Figure 2 below), each neck side wall of the pair of neck side walls having a height that closely approximates a distance between a back of the user's neck and the user's chin (see annotated Figure 2 below AND note below), wherein the pair of neck side walls is configured to hug the user's neck (see annotated Figure 2 below AND note below);  and a cheek cutout (107 - Para 0054) separating each head sidewall from an adjacent neck sidewall, the cheek cutout having a cutout base (see annotated Figure 2 below), wherein a height of the cutout base is smaller than the height of the pair of head sidewalls and smaller than the height of the pair of neck side walls (see annotated Figure 2 below), wherein the height of the cutout base prevents the pillow from covering the user's cheeks and side face (see annotated Figure 2 below AND note below), wherein the cheek cutouts are sized and positioned to accommodate a user's cheeks and side face (see annotated Figure 2 below AND note below).
NOTE: It is understood that a pair a head/neck sidewalls hugging a person head could be just a raised portion rising up from the base, similar to that of Jeoung in Figure 2. Additionally, stating that the height to be closely approximated by a distance between a neck and chin, is also understood to by the raised portions in the annotated Figure 2 from Jeoung below. The height of the cutout base is lower compared to the raised neck/head portions of the annotated Figure 2 of Jeoung. Lastly, if a person was to lay their head into the pillow of Jeoung their cheek to their nose would be shown extending up and out of the pillow concavity. 

    PNG
    media_image1.png
    469
    577
    media_image1.png
    Greyscale

Annotated Figure 2 from Jeoung
In regards to Claim 2, Jeoung teaches: The pillow of claim 1,wherein the pillow body further comprises: a head slot (105) separating the pair of head sidewalls, the head slot sized to accommodate an upper portion of the user's head; and a neck slot (104) separating the pair of neck sidewalls, the neck slot sized (104) to accommodate the user's neck  (see annotated Fig. 8.1 from Jeoung below).

    PNG
    media_image2.png
    236
    369
    media_image2.png
    Greyscale

Annotated Figure 8.1 from Jeoung
In regards to Claim 3, Jeoung teaches: The pillow of claim 2, wherein each of the head slot (105) and the neck slot (104) are substantially U-shaped (see annotated Figure 8.1 from Jeoung above).
•    In regards to Claim 4, Jeoung teaches: The pillow of claim 2, wherein: the pair of head sidewalls (103) and the head slot (105) are together substantially U-shaped; and the pair of neck sidewalls (104) and the neck slot (104) are together substantially U-shaped (see annotated Figure 8.1 from Jeoung above).
In regards to Claim 6, Jeoung teaches: The pillow of claim 1, wherein the pair of head sidewalls (103) have a height greater than a height of the pair of neck sidewalls (104 an see annotated Figure 8.2 below from Jeoung).

    PNG
    media_image3.png
    230
    370
    media_image3.png
    Greyscale

Annotated Figure 8.2 from Jeoung

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeoung (KR 101882615 in view of Hightower (US 20080034503).
  In regards to Claim 5, Jeoung teaches: The pillow of claim 1, but does not teach, an adjustable strap attached to each of the pair of head sidewalls. Hightower teaches: a pillow (10) for the use of a beauty aid, therapeutic aid, travel pillow, etc. (Para 0034) with adjustment means (20) for fastening means such as straps attached to either section (18A/18B) (Para 0033 and Fig. 1).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the strap of Hightower to the pillow of Jeoung. Accessory features such as a strap are commonly seen in the field of pillows as they can increase functionality while also being adjustable for a user.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung (KR 101882615 in view of Herrick (US 6000401).
In regards to Claim 7, Jeoung teaches: The pillow of claim 1, but does not teach, wherein the pair of head sidewalls have a width greater than a width of the pair of neck sidewalls. Herrick teaches: an anatomical apparatus (20 - see annotated Figure 1 below from Herrick) for supporting a head of a person. The apparatus having a bottom (44) and cavity (26) (Fig. 2) that contacts with the head. The neck is received in opening (40) and the head is received in opening (62). The anatomical apparatus 20 is essentially an integral support (22) 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a matter of design choice to make the dimensions that of the head sidewalls a greater width than that of the neck sidewalls, because a change in form or shape is recognized as being within the level of ordinary skill in the art, absent showing of unexpected results.
In regards to Claim 8, Jeoung teaches: The pillow of claim 1, but does not teach, wherein the pillow body comprises foam encased in a fabric covering. Herrick teaches: (Col 7 lines 34-44 and Fig. 13) dashed line (82) illustrates that the anatomical apparatus may comprise a housing shown by (86') having substantially vertically extending walls defining a cavity having a pair of said, opposed wall opening extending therethrough. An insert (88') is adapted to be positioned into the wall opening in the housing 86'. The insert (88') is fabricated to define a cavity having a lower tier of a selected width and an open upper wider tier communicating with said lower tier to define a ledge or mandible engaging support surface and wherein said ledge terminates in an exterior opening. Anatomical apparatus could be fabricated of two or more components one of which would be a housing and the other of which would be an insert to be positioned within the housing. Such a structure would have utility to provide for a multiple use housing member and use with for an insertable disposable (Col 8 Lines 33-41).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a fabricated cover from Herrick to the pillow of Jeoung as pillow covers are commonly used in the field. Pillow cases are widely used for sanitary or decorative purposes.
Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that Jeoung does not disclose: ‘the height of the head sidewalls closely approximating the distance between the back of a user's head and a front of the user's head or that the height of the neck side walls closely approximates a distance between a back of the user's neck and the user's chin, thus causing the sidewalls to hug the user's upper head and neck’, 1 ‘hugging the upper portion and neck of the user's head, the heights of the sidewalls versus the height of the cutout base provide for a structure that prevents the pillow from covering the user's cheeks and side face while still hugging the upper portion and neck.’ 2
The statement that the height of the neck and head sidewalls would not hug the users’ head and neck is respectfully disagreed upon based on the Annotated Figure 2 above from Jeoung. Once the head is placed in the concavity the elevation of the head/sidewalls (see vertical dotted arrows on right side) would raise up above the head and neck to a certain distance. Different users may have different sized/shaped heads (i.e. infant vs. adult) and as such, Jeoung’s pillow as used by an infant user may certainly have a height that “closely approximates” the height of a user’s head. Lastly, different sized/shaped heads (i.e. infant vs. adult) and as such Jeoung’s pillow as used by an infant user may certainly have a height that “closely approximates” the height of a user’s head
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the 
Lastly, the term ‘hug’ was not defined in the specification to a relative dimension or location on the head/neck area. The term hug was understood to be that the raised regions surrounding the head/neck region could be within a close proximity to that area.
Similar to point #1 above, stating that the cutout base provides structure that prevents the pillow covering the users cheek/side face is not defined by a specific location or dimension as such it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the head/neck portion rising up causing the sidewalls to hug a portion of the neck/head.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/29/2021